NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2827-19

STATE OF NEW JERSEY,

          Plaintiff-Appellant,

v.

IZAIA M. BULLOCK,

     Defendant-Respondent.
________________________

                   Argued March 8, 2021 – Decided August 5, 2021

                   Before Judges Currier, Gooden Brown and DeAlmeida.

                   On appeal from an interlocutory order of the Superior
                   Court of New Jersey, Law Division, Middlesex County,
                   Indictment No. 19-02-0380.

                   Patrick F. Galdieri, II, Assistant Prosecutor, argued the
                   cause for appellant (Yolanda Ciccone, Middlesex
                   County Prosecutor, attorney; Patrick F. Galdieri, II, of
                   counsel and on the brief).

                   Michele E. Friedman, Assistant Deputy Public
                   Defender, argued the cause for respondent (Joseph E.
                   Krakora, Public Defender, attorney; Michele E.
                   Friedman, of counsel and on the brief).
PER CURIAM

       By leave granted, the State appeals from the February 4, 2020 Law

Division order granting defendant's motion to suppress statements made to

police in violation of Miranda1 as well as physical evidence seized from the

search of his cell phone and vehicle after he signed consent to search forms. For

the reasons that follow, we affirm in part and reverse in part.

                                            I.

       On February 21, 2019, defendant was charged in a Middlesex County

indictment with two counts of first-degree attempted murder, N.J.S.A. 2C:5-

1(a)(3) and 2C:11-3(a)(1) (count one and two); and two counts of first-degree

conspiracy to commit murder, N.J.S.A. 2C:5-2 and 2C:11-3(a)(1) (counts three

and four).2 The charges stemmed from comments defendant allegedly made to

a fellow Rutgers University football player detailing his plans to kill his

girlfriend's parents and soliciting the teammate's aid to commit the crimes.

       Pre-trial, on May 12, 2019, defendant moved to suppress his statements to

police on the ground that he "did not knowingly, voluntarily and intelligently


1
    Miranda v. Arizona, 384 U.S. 436 (1966).
2
   Defendant was also charged in a separate Middlesex County indictment with
fourth-degree cyber harassment, N.J.S.A. 2C:33-4.1(a)(2), but that indictment
is not part of this appeal.
                                                                           A-2827-19
                                        2
waive [his] Miranda rights" when he was questioned by members of the Rutgers

University Police Department the night of October 29 into the early morning

hours of October 30, 2018. Defendant also moved to suppress items seized from

his car and cell phone on the ground that his consent to search was invalid. At

a suppression hearing conducted on February 4, 2020, the State produced two

witnesses, Peter Archibald, a former Rutgers University police officer, and

Lauren Tredo, a former Rutgers University detective. Although Archibald and

Tredo had since left the Department, they were members of the Department

when the incident occurred.     The State also introduced various exhibits,

including Archibald's body cam footage which recorded his entire encounter

with defendant and the video recorded statements taken by Tredo at police

headquarters, all of which were viewed by the motion judge during the hearing .

      Archibald testified that at approximately 8:30 p.m. on October 29, 2018,

he was dispatched to a dormitory on the Rutgers University campus in

Piscataway to interview a witness about threats made by defendant to harm his

girlfriend's parents. The witness reportedly had a recording of defendant's

statement. While responding to the building with two other patrol officers,

Archibald received another dispatch that students in the same building

"overheard someone making a statement" about "harming someone's parents"


                                                                         A-2827-19
                                      3
and were concerned for their own safety. As a result, upon arrival, the officers

split up, with Archibald going to the original witness' room near the lounge on

the first floor and the other officers attempting to locate the subsequent callers.

      When Archibald approached the witness' room, he observed defendant

"standing in the hallway outside the witness' room." Archibald recognized

defendant from "[their] in house student photos" and "his DMV photo."

Archibald announced his presence, obtained confirmatory identification from

defendant, and escorted defendant to "the main courtyard in the . . . building,

where [he] met [his] two partners." During the interaction in the courtyard,

which lasted a total of approximately ten minutes, defendant was surrounded by

all three officers and the encounter was captured on Archibald's "body-worn

camera."

      On the footage from Archibald's body camera, Archibald initially told

defendant that "some concern[s] . . . have been raised" to which defendant

responded "I know." Upon further questioning, defendant told Archibald that

he was "a [j]unior" and "a linebacker" on the Rutgers University football team.

Archibald then told defendant that the police were involved because "something

was said," and several people who "heard the comment" would be interviewed.

When Archibald specifically asked defendant why the police were there,


                                                                             A-2827-19
                                         4
defendant replied "[b]ecause I made a statement." When probed about the

content of the statement, defendant responded that he said he "want[ed] to harm

someone." When asked "[w]ho," defendant replied "[m]y girlfriend and her

family" but added that he "was stressed out earlier in the day" when the

statement was made.

      Despite probing, defendant was resistant to disclosing his girlfriend's

name. Archibald informed defendant that they "ha[d] to investigate what was

said," that "this ha[d] gone way above [their] head[s]," and that he "ha[d] to

follow . . . procedure" and "ask . . . a bunch of questions." In response, defendant

eventually disclosed his girlfriend's name, age, and address. Defendant told

Archibald that they had been dating for "[a]pproximately three years ," but she

was not a Rutgers student. At that point, Archibald told defendant that he was

"not under arrest" and he was "not in trouble." Nonetheless, Archibald verbally

advised defendant of his Miranda rights, explaining that he had the right to

remain silent, that anything he said would be used against him in a court of law,

that he had the right to an attorney, that an attorney would be appointed if he

could not afford one, and that he had the right at any time to not answer any

questions or make any statements. When Archibald asked defendant if he

understood his rights, defendant did not provide an audible response.


                                                                              A-2827-19
                                         5
      Next, Archibald asked defendant exactly what he had said, to whom he

had said it, and why he had said it. Defendant ultimately admitted that he said

"[he] would kill [his] girlfriend's parents." Defendant stated he "was speaking

to Micah Clark" "in the wide receiver's room" at the Hill Stadium "earlier" in

the day and told him he "want[ed] to do this." Defendant explained that at the

time, he and his girlfriend, whom he had not seen for about a week, were "going

through . . . a break up," he was "extremely" "frustrated" and "stressed," and

"[t]here was a lot on [his] mind." However, after he "had a conversation" with

"[his] psychiatrist," he "felt completely different," and he was "not going" to

harm anyone.

      At that point, defendant was transported without incident in a patrol car

to police headquarters. Defendant was patted down before entering the police

car and his cell phone was confiscated but he was not handcuffed. Defendant

arrived at headquarters at approximately 8:50 p.m. and was escorted to a room.

Archibald testified that during the entire encounter, he did not make any threats

or promises to defendant. He further averred that defendant did not appear to

be under the influence of any drugs or alcohol and seemed to understand the

English language as well as what was being said. Archibald candidly admitted

that from the moment he encountered defendant in the hallway outside of Clark's


                                                                           A-2827-19
                                       6
room, defendant was "[n]ot free to leave." Archibald further acknowledged that

when he verbally advised defendant of his Miranda rights, "[he] did [not] ask

[defendant] if he understood his rights, but [defendant] did acknowledge in the

positive."3

      At headquarters, Tredo, the on-call detective at the time, was called in to

conduct the investigation. She testified that when she arrived at headquarters

the night of October 29, 2018, before interrogating defendant, "[she] was briefed

by the road sergeant" regarding defendant's admissions at the scene and

interviewed "two witnesses [who were] waiting to speak with [her]," one of

whom was Clark. Additionally, "[Tredo's] lieutenant had told [her] that the

Chief of Police had received information from the football team that there was

a voice memo with a football player . . . making statements about killing his

girlfriend's parents."

      Tredo stated that defendant's interview was conducted in an "audio and

video [equipped] interview room within [the] Rutgers Detective Bureau" and the

entire interview was recorded. See R. 3:17. According to Tredo, there were no

conversations with defendant other than those captured on the recording. The


3
  In fact, on the footage, Archibald did ask defendant whether he understood his
rights but did not receive an audible response from defendant. Instead,
defendant appeared to nod his head very slightly.
                                                                           A-2827-19
                                       7
interview began at "around 12:45 a.m." the following morning, nearly four hours

after defendant had arrived at headquarters. During the interview, Tredo was

accompanied by Detective Sergeant Carlos Rodriguez.

      In the video recorded interview, after introducing themselves, Tredo said

to defendant:

            So, since you're here . . . I have to read you your rights.

                  ....

            I know you spoke with officers prior. But we just have
            to do it again.

                  ....

            So, after each one, just acknowledge that you
            understand by saying yes or no, okay? [4]

      Then, reading verbatim from a Rutgers Advisement of Constitutional

Rights form, Tredo told defendant: (1) that he had the right to remain silent; (2)

that anything he said could and would be used against him in a court of law ; (3)

that he had the right to talk to a lawyer and have one present during questioning;

(4) that if he could not afford to hire a lawyer, one would be appointed to



4
  Our independent review of the record reveals disparities between the transcript
of the suppression hearing during which the recording was played in open court
and the actual video-recorded interrogation. We note, however, that the
disparities are not relevant to the issues raised on appeal.
                                                                            A-2827-19
                                        8
represent him before any questioning; and (5) that he could exercise his rights

at any time and not answer any questions or make any statements. After Tredo

read each right, defendant responded affirmatively, indicating either "[c]orrect,"

"[t]rue," or "[y]eah."

      Next, Tredo asked defendant to read the following waiver statement that

appeared at the bottom of the form out loud:

             I have been advised of my rights, and I understand what
             my rights are. I will voluntarily speak with you and
             answer questions.

Once defendant complied, Tredo instructed defendant to "initial next to [each of

the] five" rights on the form and "sign and date" below the waiver statement that

he had just read. Again, defendant complied.

      Tredo then proceeded to question defendant, telling him that he was there

"because of comments [he] made" and asking if he could tell her "what[ was]

going on with those comments" and "walk [her] through the whole incident."

Over the next thirty minutes, defendant admitted that earlier in the day, between

approximately 2:00 p.m. and 5:00 p.m., he made a comment to Micah Clark

about killing his girlfriend's parents.     Defendant stated that Clark was a

teammate and they were inside the wide receiver's room at the Hill Center at the

time. Defendant said that although he did not have "a blueprint on how [he was]


                                                                            A-2827-19
                                        9
going to [do it]," he told Clark he would "find a way to . . . drug her [mother]"

and then "kill her father" by perhaps making it appear as if "he hung himself, or

something of that nature." He told Clark he would "leave [his] cell phone

home," so that "[his] location" could not be "pinpoint[ed]" by "cell tower[s] ."

He also planned to cover his feet with "bags" to avoid "footprint[s]."            He

solicited Clark to be his "getaway" driver and asked Clark if he "ha[d] a gun."

      Defendant admitted to the detectives that to carry out his plan, he had "a

pair of work gloves" that he kept "in [his] car at all times for . . . check[ing the]

oil, and stuff like that." He also admitted that "at one point, [he] did have [a]

bag . . . in [his] car" containing "crushed up" "Tylenol." However, earlier in the

day, he had removed the bag from his car.

      Defendant explained that he and his girlfriend of three years were "going

through a situation currently" and "[he] was just stressed out." He stated that

although they were "not together, . . . the love [was] still there." He said he and

his girlfriend's parents did not "see eye to eye" and they objected to their

relationship because he was "black" and she was "white." He believed that

without their influence, he and his girlfriend could be together. According to

defendant, although he was "forming a plan, . . . [he] did [not] see [himself]




                                                                               A-2827-19
                                        10
actually going through with this actual plan" and he was not "about to go harm

anybody."

      Defendant explained that after talking to Clark, he had an appointment

with his psychiatrist because there were other things bothering him as well ,

including "financial" and "family problems."          Although defendant did not

"mention" the plan to kill his girlfriend's parents to his psychiatrist, he felt better

after seeing him and was back to "normal." Defendant stated that after he met

with his psychiatrist, his coach called him and said "he [had] heard something,"

but he assured his coach that "[he] didn't mean it." After talking to his coach,

defendant headed to Clark's dorm room to talk to Clark again but encountered

the police instead.

      After the first thirty minutes of questioning, both detectives left the

interview room. When they returned, Tredo told defendant she had a few more

questions. During the second round of questioning, defendant told the detectives

that he had only been to his girlfriend's parents' house "twice" and did not know

the "layout of [the] house." However, he admitted that he "Googled" the house

"on [his] phone" "[t]o see if there [were] . . . any cameras, or anything." Upon

further questioning, defendant denied having anything else in his car "to do

anything." Despite his denials, Rodriguez asked defendant if he would consent


                                                                                A-2827-19
                                         11
to a search of his vehicle. Defendant replied "[y]eah[,] but[] I don't believe

there's anything in there that you'd call evidence." Defendant added that it was

"not even [his] car" but "[his] parents' car."

      At that point, the detectives left the interview room again. When they

returned carrying consent to search forms, Tredo asked defendant if he still

understood his Miranda rights to which defendant replied, "I guess so."

Thereafter, the following exchange occurred:

             [Tredo]: [S]peaking about the consent to search. So,
             this one is for the vehicle. So, basically, you have the
             right to be present during the search. Do you consent
             to search the vehicle or you can deny consent for the
             vehicle. If you do deny it, I can apply for a search
             warrant. I have to speak with the judge. It's not
             guaranteed or promised that I will get the search
             warrant. It's just one of my options.

             [Defendant]: Uh hum.

             [Tredo]: - - if you don't consent. So, that's up to you,
             if you want to read. . . through it. That's one of our
             options, either consent, or I could apply for a search
             warrant.

             [Defendant]: I'll talk to my parents about this first.

             [Tredo]: You going to talk to your parents first?

             [Defendant]: Yeah.

             [Tredo]: All right. And then, with the cell phone . . . .
             Since you did say that you were looking up . . . pictures,

                                                                          A-2827-19
                                        12
or evidence . . . on your cell phone, that's why we had
to seize [it]. So, since it is seized, again, you're going
to have the option to consent to a search, or I will again,
apply for a search warrant. It's not promised or
guaranteed I'll get it. But that is my option, where I will
do a forensic examination on your phone.

[Defendant]: Yeah. You have to talk to my parents
about all this.

[Tredo]: Well, not the phone. The phone is . . . your
personal phone.

[Defendant]: That's true.

[Tredo]: So, same with the car. Technically, yes, they
are the registered owner. But you said prior that you're
the primary operator of it.

[Rodriguez]: You want to talk to your parents to see if
you can give consent[?]

      ....

[Defendant]:      I mean, yeah but, they're asleep.
Currently, it's two o'clock in the morning.

[Rodriguez]: Okay. . . . [Y]ou always have the option
to consent to it later.

[Defendant]: So, if I sign this, I can get my phone back
and continue my day?

[Rodriguez]: No, no. The phone still has to get . . .
checked. We still have to do forensic on the phone. It
just takes longer for us to go through . . . .



                                                              A-2827-19
                            13
      After the detectives explained exactly what a forensic examination

entailed and explained to defendant that his phone would not be returned to him

immediately as the other officers had indicated, defendant said, "I guess" and

asked for the pen to sign the consent form. Before Tredo allowed defendant to

sign, she read the consent form to him to ensure that he understood it. The form

stated that defendant has been informed of his

             constitutional rights, first, that [he] may require that a
             search warrant be obtained prior to any search being
             made; second, that [he] may refuse to consent to any
             search; third, that anything which may be found as a
             result of th[e] search . . . can and will be seized and used
             against [him] in a criminal prosecution; fourth, that [he]
             may revoke [his] consent to search at any time; fifth,
             that [he] may consult with anyone of [his] choosing
             before [he] make[s] decisions to waive [his] rights.

      After the form was read, defendant asked what it meant that whatever was

"found as a result of the search . . . [could] be used . . . against [him] in a criminal

prosecution."    Rodriguez explained that any evidence found on the phone

pertaining to defendant's statement "could get [him] criminally prosecuted."

Defendant queried "[s]o, I can go to jail for making comments" and Rodriguez

replied that he could. Thereafter, defendant signed and dated the consent to

search form for his phone and checked the box indicating that he waived his

right to be present during the search. Notably, the form stated that "written


                                                                                 A-2827-19
                                          14
permission [was] given . . . voluntarily and without threats or promises of any

kind."     When Tredo asked whether he understood everything on the form,

defendant responded affirmatively.

         Returning to the discussion about the consent to search the vehicle, the

following exchange occurred:

               [Tredo]: Okay. And then on the vehicle[], you don't
               want to consult with your parents?

               [Defendant]: Yeah. I'm not.

               [Rodriguez]: So, you're the primary operator of that
               vehicle?

               [Defendant]: Yes.

               [Rodriguez]: Okay. So, if you're the primary operator.

               [Defendant]: Where's the consent?

               [Tredo]: So, I don't want you to feel . . . rushed into
               this or forced into it. . . .

               [Rodriguez]: We're not forcing you.

                     ....

               [Defendant]: Yeah, but it feels like I'm going to end up
               being here [fifteen] hours longer. And . . . I want to go
               home. I'm tired. . . .

               [Rodriguez]: Ok, so this is what I want you to know.
               If you want to consent to it, you can sign a consent. . . .


                                                                             A-2827-19
                                          15
                   ....

            [Defendant]: If I don't sign the consent, can I still
            leave?

                   ....

            [Rodriguez]:      Well, right now, you're not going
            anywhere.

      Rodriguez explained that if defendant did not consent to the search of his

vehicle, they would contact the prosecutor to determine how they would

proceed. Defendant then asked, "[c]an I go home tonight, please?" Rodriguez

replied "I'm not going to tell you whether you go home tonight or not. That's

not . . . what we're talking about." Defendant queried "[i]f I do consent, . . . how

am I going to get home?" Defendant added "I don't know how this works."

After defendant reiterated that he was "not the owner," the following exchange

ensued:

            [Tredo]: [Y]ou said prior you did want to consult with
            your parents, which we can give you that option. But
            would that be now, or . . . later? . . . I want to give you
            the option because you expressed your concern that you
            want to speak with a parent.

            [Rodriguez]: If you still want to speak to someone
            that's fine. If you don't, that['s] up to you. But, you
            have that opportunity if you want to.

            [Defendant]: I just want to go home, man, like I said, I
            just want to go home.

                                                                              A-2827-19
                                        16
               [Rodriguez]: You need a few minutes to think about it?

         After about fifteen seconds of silence, defendant asked for the pen to sign

the consent form. Before allowing defendant to sign, Tredo said she wanted to

make sure defendant understood, and Rodriguez asked defendant to read the

form out loud. Defendant complied and read the motor vehicle consent to search

form, which mirrored the advisement of constitutional rights contained in the

consent form executed in connection with the consent to search his phone. 5

Defendant asked for an explanation of the provision on the form stating

"[c]onsent [g]ranted with signature [r]efused." After Rodriguez explained that

it simply meant that "[he] gave consent, but . . . didn't want to sign [the form],"

defendant signed and dated the form, waiving his right to be present during the

search. Like the other form, the motor vehicle consent form stated that "written

permission [was] given . . . voluntarily and without threats or promises of any

kind."

         After defendant returned the form to Tredo, Tredo asked defendant if he

understood both forms, and defendant responded affirmatively. Before the



5
   The motor vehicle consent to search form did not contain the language
contained in the cell phone consent to search form regarding the right to consult
with anyone of his choosing before making a decision to waive his rights.
                                                                              A-2827-19
                                         17
detectives left the interview room, defendant asked "[h]ow much longer . . . [it

was] going to take?" Rodriguez replied he did not know and could not promise

anything. When defendant asked "[h]ow long" they could "hold someone for an

investigation," Rodriguez replied "[w]e haven't held you enough."

      After leaving the interview room again, the detectives returned at "around

7:00 a.m." Before resuming the questioning, Rodriguez stated that he had to

read defendant his rights and proceeded to read verbatim from the Rutgers

Advisement of Constitutional Rights form as Tredo had previously done. After

Rodriguez read each right, defendant responded affirmatively, indicating that he

understood each right. Thereafter, Rodriguez told defendant to read the waiver

statement "out loud," "initial next to each" of the five rights on the form, and

sign and date the waiver statement. Once defendant complied, Rodriguez asked

defendant about the conversation defendant had had with his coach when his

coach had called him, after which the interview was concluded.

      According to Tredo, during the course of the interview, defendant was

never restrained, "was offered water," and was given the opportunity to use the

bathroom. Tredo also averred that she did not make any threats or promises or

offer any inducements to defendant. She testified that defendant did not appear

to be "under the influence of any kind of drugs or alcohol," was a twenty -two-


                                                                          A-2827-19
                                      18
year-old "junior . . . at Rutgers," spoke English, and appeared to understand his

Miranda rights. Tredo further confirmed that at no point did defendant ask for

an attorney or indicate he no longer wanted to make a statement. On cross-

examination, Tredo acknowledged she did not inform defendant of the nature of

the charges prior to interviewing him because at that time, she "did not know

what charges were going to be brought against [him]."

      Later that same day, on October 30, 2018, Tredo issued a complaint-

warrant against defendant charging him with two counts of first-degree

attempted murder and two counts of first-degree conspiracy to commit murder,

occurring on or about October 29, 2018. The attempted murder charges alleged

that defendant "acquir[ed] gloves, crush[ed] up Tylenol, possess[ed] a mask,

look[ed] up the location of the victim[s'] residence and solicit[ed] the assistance

of another in the commission of the crime[s] . . . ." The conspiracy to commit

murder charges alleged that defendant "ask[ed] another to be the getaway driver

and lookout." The affidavit of probable cause specified that defendant's video

recorded interview, a search of defendant's vehicle, and an audio recording

turned over to Rutgers police by a witness confirmed "defendant's plot."

      Immediately following the suppression hearing, the judge granted

defendant's motion to suppress his statements and the physical evidence seized


                                                                             A-2827-19
                                       19
from the search of his phone and car, finding that the State failed to show a

proper administration of the Miranda rights, a valid waiver of the rights, and a

valid consent to search. In an oral decision, initially, the judge found that "the[]

officers testified credibly." Nonetheless, regarding the statements, the judge

found that "not one officer asked [defendant] the simple question, are you

willing to waive your rights."      Further, the judge determined that because

defendant merely did "as he was told" and "initial[ed]" and "sign[ed]" the forms

when they were "presented to him," his actions did not manifest a "clear" waiver

of his rights. Thus, the State failed "to sustain [its] burden of proving beyond a

reasonable doubt that [defendant's] rights were waived."6

      Specifically addressing defendant's interaction with Officer Archibald,

the judge posited that he must "consider whether . . . defendant was given his

[Miranda] rights before being subjected to a custodial interrogation," whether

"he waived those rights," and whether "the waiver was knowing, intelligent and

voluntary[] in light of the totality of the circumstances." Relying on State v.

P.Z., 152 N.J. 86, 103 (1997), the judge noted that "the critical determinant of


6
   Based on the "sequence of events," the judge rejected defendant's argument
that the detectives' failure to inform defendant of the crimes for which he was
arrested vitiated defendant's ability to knowingly and intelligently waive his
right against self-incrimination under State v. A.G.D., 178 N.J. 56 (2003) and
State v. Vincenty, 237 N.J. 122 (2019).
                                                                              A-2827-19
                                        20
custody is whether there has been a significant deprivation of the suspect's

freedom of action based on the objective circumstances, including the time and

place of the interrogation, the status of the interrogator, and the status of the

suspect."

      In that regard, the judge noted that given Officer Archibald's knowledge

that statements of a violent nature were attributed to defendant, when he

encountered defendant at the dormitory, "Archibald had to have been, and was

clearly on some level of alert" and "ultimately wind[ed] up outside on the

courtyard" with defendant, at which point issues related to Miranda arose. The

judge continued:

                   What happens at that point, you see on the video,
            is [defendant] is in a situation where he's outside with
            Officer Archibald, and then the two other officers arrive
            on the scene. . . . [I]t's nighttime, approximately 8 p.m.,
            maybe 8:30 upon arrival, and what you get is a situation
            where [defendant] . . . is standing . . . where he has
            basically his back up against the wall, or close to it,
            surrounded by three officers in full uniform. Officers
            who are armed. . . . At least two of them are visibly
            seen with their hands on their belts . . . .

                  Clearly it's a situation where anybody who was
            observing objectively . . . clearly [would] feel that they
            are not going anywhere. To his credit, Officer
            Archibald indicated that [defendant] . . . really wasn't
            going anywhere, he was in custody, he was not free to
            leave. . . . [A]nd also taking into consideration that
            there was an unidentified male who happens to come

                                                                           A-2827-19
                                       21
            upon the scene who is cleared away by one of the
            officers, clearly showing anybody who is watching, and
            perhaps even [defendant], that this is really a situation
            where [defendant] is being isolated from everyone else,
            except for him and these three particular officers.

      The judge concluded that because there was a significant deprivation of

the defendant's freedom of action based on the objective circumstances,

defendant was subjected to a custodial interrogation. Thus, the "incriminat[ing]

responses" elicited by Archibald up to that point regarding the reason for the

police presence were elicited in violation of Miranda and were therefore

inadmissible. The judge added that although Archibald "decide[d] to Mirandize

[defendant]" at that point, his statement that defendant was "not under arrest"

belied the fact that anyone "watching the video could clearly see that [defendant

was] in custody."

      The judge then addressed the administration of Miranda warnings to

defendant, finding that although "Officer Archibald Mirandize[d defendant],"

            at no point does he do the follow-up of asking
            [defendant] the next two most important questions. Do
            you understand your rights, and are you willing to
            waive your rights and answer our questions. And that
            is the key to [Miranda]. It's not just about reading the
            rights. It's about asking if you understand them, and
            whether you're willing to waive them and answer our
            questions. If you don't put that on the record, if you
            don't verify that, anything that happens after that in the
            way of question and answers, has to be suppressed,

                                                                           A-2827-19
                                       22
            because . . . the State is not able to prove beyond a
            reasonable doubt . . . that . . . defendant . . . waived his
            rights under [Miranda]. And that is clear on the video.

                  ....

            So it is for that reason with regards to that conversation,
            I would be granting . . . defendant's motion to suppress
            those statements.

      For the same reasons, the judge concluded that Detective Tredo's

administration of Miranda rights "f[ell] short" and the State failed to prove

"beyond a reasonable doubt that . . . defendant waived his rights under

[Miranda]." In that regard, the judge explained:

                    Det. Tredo presents [defendant] with a waiver.
            Asks [defendant] to read the waiver. They go over the
            rights. She asks him to initial the rights. She asks him
            to read aloud the waiver. She asks him to . . . initial
            and sign and then proceeds to ask him questions. She
            herself doesn't ask him, do you understand those rights,
            and even more importantly, doesn't ask him are you
            willing to waive those rights and talk to us. . . . You
            need to do it. How else can you prove beyond a
            reasonable doubt that he waived those rights. . . . And
            . . . I understand why she did it, because she knew that
            [defendant] had spoken to Officer Archibald, arguably
            under the impression that Officer Archibald had
            Mirandized him and that he waived his rights and spoke
            to him. She even referenced prior to presenting him
            with the [Miranda] rights, that she gave to [defendant],
            his prior statements to the other officer. . . .

                 What she arguably did not know was that Officer
            Archibald did not ask [defendant], are you willing to

                                                                           A-2827-19
                                       23
waive these rights and talk to us. He just himself
proceeded to go ahead and ask these questions. And
[Det.] Tredo did the exact same thing.

      ....

Now, [defendant] is a college student, intelligent . . . .
[N]o indication that he didn't understand at least those
rights. No indication that he didn't understand what he
was reading. But a waiver of [Miranda] rights in any
of the case law that I have read, . . . you actually have
to have two things in order to prove beyond a
reasonable doubt . . . . Maybe even three if you break
it down even further. Go over the rights with the
individual, get confirmation that the individual
understands the rights, and confirm that the individual
is willing to waive those rights and speak and answer
questions put to him.

        In this case clearly [defendant] read the rights . . .
because he said yes, and the officers went individually
[through] each right[] with him. They presented him
with the paper and said, read the waiver. That's what
Det. Tredo did. . . . He read it out loud. And then she
. . . took it from him and said, initial each right[] and
sign here. And then went into the questioning. Never
asked him, are you willing to waive your rights and
answer the question.

      [Defendant] just did what he was told. . . . Why
he did it, maybe he's just disciplined to follow orders.
You certainly have to follow orders if you're playing
football and playing linebacker. . . . Maybe that's how
he was raised by his parents. . . . I don't know. But for
law enforcement, in order to prove that an individual
has waived their [Miranda] rights under the case law,
you at least have to prove beyond a reasonable doubt
some way that this waiver was a free and unconstrained

                                                                 A-2827-19
                            24
            choice. And just asking an individual just to read the
            waiver out loud, and telling them to sign here, and
            proceed then to ask them questions, without asking him,
            are you waiving your rights and answering our
            questions, that doesn't cut it under the case law. . . .

      Regarding Detective Rodriguez's administration of Miranda rights, which

the judge determined suffered from the same defect, the judge stated:

                   Unbelievably for the exact same reason, the third
            statement taken at 7 p.m. follows the same pattern, this
            time it's Det. Sgt. Rodriguez. . . . Det. Sgt. Rodriguez
            . . . goes through the rights with . . . [defendant]. At
            this point we're talking about [defendant] who is in
            custody . . . [twelve] hours after . . . [his] first contact
            with Officer Archibald . . . . He's tired. . . .

                    But Det. Rodriguez doesn't do anything more . . .
            than Det. Tredo did. . . . Have [defendant] read aloud
            . . . the waiver portion, sign . . . , and go right into the
            questions. Not even asking the simple questions, are
            you willing to waive these rights -- are you willing to
            talk to us. Don't even have to say waiving the rights,
            are you willing to answer questions. Will you talk to
            us. Say that and for me that's good. I think that's
            passable for [Miranda] purposes under the case law.
            But nobody asks him that question.

      Turning to the consent to search the phone and the car, the judge

determined that the State failed to prove "by clear and convincing evidence" that

"consent [was] freely and voluntarily given." The judge found it unacceptable

that although defendant told the detectives "four times" that he had "to talk to

his parents," the detectives "completely disregarded his request[s]." Moreover,

                                                                           A-2827-19
                                       25
in addition to "want[ing] to talk to his parents about it," defendant was "tired"

and "want[ed] to go home." The judge concluded that under the circumstances,

"whether independently or as part of the statement taken, th[e] consent [to

search] was not validly given."

      On February 24, 2020, the State moved for leave to appeal the judge's

February 4, 2020 decision. Thereafter, on March 17, 2020, the judge filed a

written amplification of his reasons pursuant to Rule 2:5-1(b).             In his

amplification, the judge focused on why he concluded the State failed to prove

that defendant expressly or implicitly waived his Miranda rights. Relying on

State v. Tillery, 238 N.J. 293 (2019), the judge concluded "that the detectives

did not necessarily exhibit an adherence towards honoring [defendant's] rights,"

but instead

              worked to their advantage the time he had been in
              custody since his arrest . . . , his unfamiliarity with the
              purpose and nature of the custodial environment within
              which he was placed into, and both the sincerity and
              naiveté behind his attempt to respond to their
              interrogation despite having no prior experience with
              the criminal justice system which, as [a] result, made
              him ill-equipped to appreciate what was going on.

      Specifically, the judge stated he "had no issue" with the Miranda rights

form presented to defendant by Detectives Tredo and Rodriguez. Instead, what

the judge

                                                                            A-2827-19
                                         26
           found problematic was the manner in which Detective
           Tredo presented the Miranda form to [defendant] in
           advising him of his rights and subsequently securing a
           waiver of his rights, given the totality of the
           circumstances surrounding his arrest and how he came
           to be in . . . her presence for interrogation.

     In that regard, the judge explained that the manner in which defendant's

rights were administered

           ostensibly, and incorrectly, [relegated] the Miranda
           inquiry into a simple administrative measure which was
           being addressed by Detective Tredo only because, as
           she described to [defendant], he was now being spoken
           to at the police station instead of the true purpose for
           his placement within that room, that being that he was
           being subjected to custodial interrogation aimed at
           obtaining incriminating statements concerning the
           allegations for which he was taken into custody.
           Detective Tredo's approach to the Miranda inquiry
           underscored the failure of the detectives to recognize
           what our [Supreme] Court has acknowledged for quite
           some time now: that the atmosphere of custodial
           interrogation is inherently coercive in nature, and that
           the proper administration of a suspect's Miranda rights
           will ensure that his right against self-incrimination will
           be protected.

     Analogizing the facts to Tillery, the judge stated:

           In this case, absent from the Miranda inquiry was any
           explanation by Detective Tredo to [defendant]
           concerning the precise purpose, meaning and
           significance of the waiver portion of the inquiry.
           Instead, Detective Tredo incorrectly advised
           [defendant] that having spoken to officers before the
           inquiry was made necessary because he was now at the

                                                                        A-2827-19
                                      27
            police station. Failing to do more, Detective Tredo fell
            short of the optimal law enforcement practice
            concerning the question of waiver during a Miranda
            inquiry that, moving forward, the Court was hoping to
            achieve as a result of their decision in Tillery.

      Addressing whether the State established an implicit waiver of Miranda

rights on the part of defendant, the judge expounded:

                   In some respects, the findings made in Tillery
            concerning the defendant's age, education and speaking
            ability in favor of an implied waiver apply here. At the
            time of his interrogation, [defendant] was a [twenty-
            two-year-old] undergraduate student enrolled at
            Rutgers University and a member of the University's
            football team. He spoke with Detectives Tredo and
            Detective Sergeant Rodriguez in a calm, fluent manner,
            attempting to be as responsive to their questions as best
            he could. The transition from the Miranda inquiry (sans
            the inquiry on the question of waiver) into the
            interrogation was without delay. However, [defendant]
            had no prior contact nor history, whatsoever, with the
            criminal justice system and cannot be said to have any
            background understanding as to the true purpose and
            nature of a custodial interrogation (i.e., that they had
            specific charges they were questioning him about and
            that he was not going to be allowed to go home at the
            end of the interrogation.) This became evident by his
            questions and dialogue concerning the return of his
            cellphone during the interrogation and the uncertainties
            expressed by the officers concerning his release. As the
            interrogation continued, certain verbal expressions and
            physical manifestations became more evident of the
            fatigue, frustration, agitation and/or discomfort
            beginning to overtake [defendant].



                                                                        A-2827-19
                                      28
     The judge reached the same result with respect to defendant's interaction

with Officer Archibald:

                  There can be little doubt that what was captured
           via the body camera recording illustrates a clear
           violation of Miranda principles. The manner in which
           the officers both corralled and contained [defendant]
           illustrated a clear intent by them to maintain custody of
           him, irrespective of Officer Archibald's qualifying
           statements, until his inevitable arrest and transport to
           police headquarters. Coupled with the seemingly
           perfunctory approach in which Officer Archibald
           attended to the Miranda inquiry, the State's suggestion
           that under these circumstances [defendant's] responses
           to questioning demonstrated an expressed or implied
           waiver of his Miranda rights was untenable.

     Turning to the consent to search, the judge reasoned:

                  On the question of consent presented by
           detectives to search [defendant's] cellphone and his
           vehicle, [defendant] deferred to his parents' authority
           and sought to consult with them first. Detectives first
           hesitated, then subsequently disregarded [defendant's]
           request and pressed him for consent advising him that
           his possession and use of both made him authorized to
           grant consent. What became disappointing to watch
           was the length of time, and the manner in which the
           detectives took to convince [defendant] to change his
           mind as they ultimately presented him with consent
           forms for review and signature. What then became
           ironic about their efforts to secure [defendant's] consent
           was that when Detective Tredo subsequently went over
           the "Consent to Search" form with him concerning his
           cellphone, the fifth right he was advised of was his right
           to "consult with anyone of [his] choosing before [he
           made] a decision to waive [his] rights . . ." and consent

                                                                        A-2827-19
                                      29
            to the search of the phone, a choice he had just made
            and which she had disregarded and dismissed.

                                       II.

      In this ensuing appeal, the State raises the following single point for our

consideration:

            THE TRIAL COURT'S ORDER GRANTING
            DEFENDANT'S   MOTION    TO   SUPPRESS
            STATEMENTS AND PHYSICAL EVIDENCE WAS
            ERRONEOUS AND MUST BE REVERSED.

      When we review a trial court's decision on a suppression motion, "we

generally defer to the factual findings of the motion court when they are

supported by credible evidence in the record." State v. Sims, 466 N.J. Super.

346, 362 (App. Div. 2021). "[A] trial court's findings should be disturbed only

if they are so clearly mistaken 'that the interests of justice demand intervention

and correction.'" State v. A.M., 237 N.J. 384, 395 (2019) (quoting State v.

Elders, 192 N.J. 224, 244 (2007)). "Deference to a trial court's factual findings

is appropriate 'because the trial court has the "opportunity to hear and see the

witnesses and to have the feel of the case, which a reviewing court cannot

enjoy."'" Sims, 466 N.J. Super. at 362-63 (quoting State v. S.S., 229 N.J. 360,

374 (2017)). "That standard governs appellate review even when the trial court's

findings are premised on a recording or documentary evidence that the appellate


                                                                            A-2827-19
                                       30
court may also review." Tillery, 238 N.J. at 314 (citing S.S., 229 N.J. at 380-

81). However, "[t]o the extent that a trial court determination involved legal

conclusions, we review those conclusions de novo." Ibid. See State v. Handy,

206 N.J. 39, 45 (2011) (noting that whether established facts warrant

suppression is a "purely . . . legal question" subject to plenary review).

      Turning to the governing principles of constitutional law pertinent to this

appeal, "[t]he right against self-incrimination is guaranteed by the Fifth

Amendment to the United States Constitution and this state's common law, now

embodied in statute, N.J.S.A. 2A:84A-19, and evidence rule, N.J.R.E. 503."

S.S., 229 N.J. at 381 (quoting State v. Nyhammer, 197 N.J. 383, 399 (2009)).

In Miranda, the United States Supreme Court "determined that a custodial

interrogation by law enforcement officers is inherently coercive, automatically

triggering the Fifth Amendment privilege against self-incrimination." P.Z., 152

N.J. at 102 (citing Miranda, 384 U.S. 436). As a result,

            when a person in police custody is questioned by law
            enforcement, he must be told that he has the right to
            remain silent, that any statement he makes may be used
            against him, that he has the right to an attorney, and that
            if he cannot afford an attorney, one will be provided for
            him.

            [Ibid. (citing Miranda, 384 U.S. at 444).]



                                                                             A-2827-19
                                       31
      "Miranda imposes a fifth requirement: 'that a person must be told that he

can exercise his rights at any time during the interrogation.'" Tillery, 238 N.J.

at 315 (quoting Miranda, 384 U.S. at 479).          These procedural safeguards,

commonly referred to as "Miranda warnings," P.Z., 152 N.J. at 102, are intended

"to secure the privilege against self-incrimination" and are required whenever

custodial interrogation occurs. Miranda, 384 U.S. at 444.

      Custodial interrogation "mean[s] questioning initiated by law enforcement

officers after a person has been taken into custody or otherwise deprived of his

freedom of action in any significant way." Ibid. "Thus, the protections provided

by Miranda are only invoked when a person is both in custody and subjected to

police interrogation." State v. Hubbard, 222 N.J. 249, 266 (2015). While federal

law requires a "formal arrest or restraint on freedom of movement of th e degree

associated with a formal arrest," California v. Beheler, 463 U.S. 1121, 1125

(1983) (internal quotation marks omitted), "[o]ur courts have also recognized

that custody in the Miranda sense does not necessitate a formal arrest, nor does

it require physical restraint in a police station, nor the application of handcuffs,

and may occur in a suspect's home or a public place other than a police station."

P.Z., 152 N.J. at 102-03 (internal quotation marks omitted).




                                                                              A-2827-19
                                        32
      "Whether a suspect has been placed in custody is fact-sensitive and

sometimes not easily discernable." State v. Scott, 171 N.J. 343, 364 (2002).

"The relevant inquiry is determined objectively, based on 'how a reasonable

[person] in the suspect's position would have understood his situation,'" rather

than "'on the subjective views harbored by either the interrogating officers or

the person being questioned . . . .'" Hubbard, 222 N.J. at 267 (alteration in

original) (first quoting Berkemer v. McCarty, 468 U.S. 420, 442 (1984); and

then quoting Stansbury v. California, 511 U.S. 318, 323 (1994)). Indeed, "[t]he

critical determinant of custody is whether there has been a significant

deprivation of the suspect's freedom of action based on the objective

circumstances, including the time and place of the interrogation, the status of

the interrogator, the status of the suspect, and other such factors." P.Z., 152 N.J.

at 103.   See State v. Smith, 374 N.J. Super. 425, 431 (App. Div. 2005)

(delineating relevant factors in evaluating custody as "the time, place and

duration of the detention; the physical surroundings; the nature and degree of

the pressure applied to detain the individual; language used by the officer; and

objective indications that the person questioned is a suspect").

      Once the defendant is subjected to custodial interrogation requiring the

administration of Miranda rights, "[t]he defendant may waive effectuation of


                                                                              A-2827-19
                                        33
[those] rights, provided the waiver is made voluntarily, knowingly, and

intelligently." Miranda, 384 U.S. at 444. Under New Jersey law, "the State

must 'prove beyond a reasonable doubt that the suspect's waiver was knowing,

intelligent, and voluntary in light of all the circumstances.'" Tillery, 238 N.J. at

316 (quoting State v. Presha, 163 N.J. 304, 313 (2000)).

      Our law "does not require that a defendant's Miranda waiver be explicitly

stated in order to be effective."     Id. at 316.    Rather, "[a] waiver may be

'established even absent formal or express statements.'" A.M., 237 N.J. at 397

(quoting Berghuis v. Thompkins, 560 U.S. 370, 383 (2010)). "Indeed, '[a]ny

clear manifestation of a desire to waive is sufficient.'" Tillery, 238 N.J. at 316

(alteration in original) (quoting State v. Hartley, 103 N.J. 252, 313 (1986)). See

also Kevin G. Byrnes, N.J. Arrest, Search & Seizure § 28:2-1 (2019) (noting

that under New Jersey law, "a waiver may be inferred from the particular factual

circumstances following the proper administration of Miranda warnings to a

suspect in custody").

      "To determine the question of waiver, the trial court reviews 'the totality

of the circumstances surrounding the custodial interrogation.'" Tillery, 238 N.J.

at 316 (quoting A.M., 237 N.J. at 398). "The criterion is not solely the language

employed but a combination of that articulation and the surrounding facts and


                                                                              A-2827-19
                                        34
circumstances." State v. Kremens, 52 N.J. 303, 311 (1968). In soliciting a

waiver, the interrogating officer must conduct a complete inquiry "to address

the question of waiver in the Miranda inquiry." Tillery, 238 N.J. at 318. To that

end, the interrogating officer should "ask whether the suspect understands his or

her rights, and whether, understanding those rights, he or she is willing to answer

questions." Ibid. Importantly, "[w]hen law enforcement officers request that a

suspect sign a Miranda card or form, they should scrupulously avoid making

comments that minimize the significance of the suspect's signature on that card

or form." Tillery, 238 N.J. at 319. "Where the prosecution shows that a Miranda

warning was given and that it was understood by the accused, an accused's

uncoerced statement establishes an implied waiver of the right to remain silent."

Berghuis, 560 U.S. at 384.

      "There is substantial overlap between the factors that govern a court's

determination of whether a Miranda waiver is valid and the factors that a court

considers in its separate assessment of the voluntariness of a confession."

Tillery, 238 N.J. at 316-17. "In the inquiry as to the validity of a waiver,

'[f]actors commonly considered include the suspect's intelligence and education,

age, familiarity with the criminal justice system, physical and mental condition,

and drug and alcohol problems.'" Id. at 317 (quoting Guide for Users: I.


                                                                             A-2827-19
                                       35
Investigations and Police Practices, 46 Geo. L.J. Ann. Rev. Crim. Proc. 3, 230-

33 (2017)).   "In addition, courts consider 'the explicitness of the waiver,

language barriers, and the time lapse between the reading of Miranda rights and

the actual questioning or incriminating oral statement.'" Ibid. (quoting Guide

for Users: I. Investigations and Police Practices, 46 Geo. L.J. Ann. Rev. Crim.

Proc. at 233-34 (footnotes omitted)).

      Regardless of other factors, in Vincenty, 237 N.J. at 134, and A.G.D., 178

N.J. at 58-59, our Supreme Court determined that a defendant's waiver of

Miranda rights is invalid unless the police inform the suspect that a criminal

complaint or arrest warrant has been filed or issued and the basis for the

complaint or warrant. Failure to do so deprives the suspect of "information

indispensable to a knowing and intelligent waiver." State v. O'Neill, 193 N.J.

148, 179 (2007) (quoting A.G.D., 178 N.J. at 68). In Sims, we applied the

requirements of A.G.D. and Vincenty to an arrested interrogee, holding that

"[o]nce arrested, defendant was entitled to be informed of the charge for which

he was being placed under arrest before deciding whether to waive his right

against self-incrimination." Sims, 466 N.J. Super. at 367. We specified that the

requirement arose "where an officer's probable cause to arrest is developed

through an investigation," and we "recognize[d] that the charge may morph into


                                                                          A-2827-19
                                        36
a different degree crime or even a totally different offense as a post-interrogation

investigation develops." Id. at 368 n.6, 7.

      Like waiver, "[w]hen a prosecutor seeks to rely upon consent to justify

the lawfulness of a search, he has the burden of proving that the consent was, in

fact, freely and voluntarily given." Bumper v. North Carolina, 391 U.S. 543,

548 (1968). "The burden of proof is on the State to establish by clear and

positive testimony that the consent was so given." State v. Shaw, 237 N.J. 588,

618-19 (2019) (quoting State v. King, 44 N.J. 346, 352 (1965)).             "To be

voluntary[,] the consent must be 'unequivocal and specific' and 'freely and

intelligently given.'" King, 44 N.J. at 352 (quoting Judd v. United States, 190

F. 2d 649, 651 (D.C. Cir. 1951)). To satisfy that requirement, the State must

prove "that the individual giving consent knew that he or she 'had a choice in

the matter.'" State v. Hagans, 233 N.J. 30, 39 (2018) (quoting State v. Carty,

170 N.J. 632, 639, modified, 174 N.J. 351 (2002)). Thus, "the consenting party

must know that he [or she] has the right to decline consent."              State v.

Birkenmeier, 185 N.J. 552, 563-64 (2006) (citing State v. Johnson, 68 N.J. 349,

353-54 (1975)).

      "Consent is . . . a factual question to be determined from the relevant

circumstances." State v. Koedatich, 112 N.J. 225, 264 (1988). In King, the


                                                                              A-2827-19
                                        37
Court "delineated factors for use by our courts in considering the voluntariness

of consent." Hagans, 233 N.J. at 39 (citing King, 44 N.J. at 352-53). Generally,

            [f]actors   potentially   indicating   coerced   consent
            include:

                  (1) that consent was made by an individual
                  already arrested; (2) that consent was
                  obtained despite a denial of guilt; (3) that
                  consent was obtained only after the
                  accused had refused initial requests for
                  consent to search; (4) that consent was
                  given where the subsequent search resulted
                  in a seizure of contraband which the
                  accused must have known would be
                  discovered; [and] (5) that consent was
                  given while the defendant was handcuffed.

            Factors potentially indicating voluntariness of consent
            include:

                  (1) that consent was given where the
                  accused had reason to believe that the
                  police would find no contraband; (2) that
                  the defendant admitted his guilt before
                  consent; [and] (3) that the defendant
                  affirmatively assisted the police officers.

            [Id. at 39-40 (quoting King, 44 N.J. at 352-53).]

      "[M]any decisions have sustained a finding that consent was voluntarily

given even though the consent was obtained under the authority of the badge or

after the accused had been arrested." King, 44 N.J. at 353. "Voluntariness

depends on 'the totality of the particular circumstances of the case' with each

                                                                          A-2827-19
                                       38
case 'necessarily depend[ing] upon its own facts.'" Hagans, 233 N.J. at 40

(alteration in original) (quoting King, 44 N.J. at 353). "Because determining

'whether consent was voluntarily given is a factual issue,' it is 'to be decided by

the trial judge; and the appellate court should reverse only when it finds that

determination to be clearly erroneous.'" State v. Williams, 461 N.J. Super. 80,

103-04 (App. Div. 2019) (quoting King, 44 N.J. at 354 (emphasis omitted)).

      Applying these principles here, first, we are satisfied the State failed to

meet its burden of proving a valid waiver of defendant's Miranda rights. We

agree with the judge that based on the objective circumstances, defendant was

subjected to custodial interrogation during his interaction with Officer

Archibald, requiring the administration of Miranda warnings.            Thus, the

incriminating responses elicited prior to the administration of the warnings were

properly suppressed.

      We also agree that the incriminating statement elicited after the

administration of the warnings was properly suppressed because there was no

valid waiver. After advising defendant of his rights, Archibald never asked

defendant if he wished to waive his rights and speak to the police. Thus,

Archibald never ensured that defendant had waived his rights before questioning

began and thereby conducted "an incomplete inquiry on the question of waiver."


                                                                             A-2827-19
                                       39
Tillery, 238 N.J. at 318.   Moreover, "[b]ecause the [police] gave Miranda

warnings midstream and did not mention the inadmissibility of his prior

incriminating statements, defendant lacked sufficient information needed to

make a knowing, voluntary, and intelligent waiver of the privilege." O'Neill,

193 N.J. at 183.

      Another factor weighing against a finding of an express or implied waiver

was Archibald's statement to defendant prior to advising him of his rights that

defendant was "not under arrest" and "not in trouble," thus undermining the

efficacy of the administration of the warnings and defendant's ability to make a

knowing, voluntary, and intelligent waiver of the privilege. See Tillery, 238

N.J. at 319. We therefore agree that the totality of the circumstances supports

the judge's finding that there was no valid waiver with respect to defendant's

statement to Archibald.

      Regarding defendant's statements to Tredo and Rodriguez, the judge was

convinced that merely having defendant read and sign the waiver form, without

asking him whether he was willing to waive his rights and answer questions

before proceeding with questioning, ran afoul of Tillery. In Tillery, the Court

determined that the Miranda card used by law enforcement did not "reflect




                                                                          A-2827-19
                                      40
optimal law-enforcement practice." Id. at 318. Although "[t]he card accurately

recited a suspect's Miranda rights," the waiver of Miranda rights section was

            a sentence advising a suspect that his or her decision to
            waive those rights is not final and may be withdrawn.
            It did not guide an interrogating officer, however, to
            ensure that the suspect had waived those rights before
            questioning began. Instead, the card ambiguously
            stated that by signing, the suspect acknowledged that
            he or she had been "advised of the constitutional rights
            found on the reverse side of this card." In short, the
            Miranda card used in this case invited an incomplete
            inquiry on the question of waiver.

            [Id. at 318.]

      The deficiency was compounded by the fact that

            the advice that [the detective] gave defendant as to the
            purpose of his signature on the Miranda card was
            incomplete. Perhaps misled by the language of the
            Miranda card, the detective told defendant that by
            signing the card, he would simply acknowledge that his
            Miranda rights had been read to him. He urged
            defendant to "[j]ust sign here that I read you your
            rights."

            [Id. at 319.]

      Here, the deficiency in the Miranda form referenced by the Tillery Court

and the comments by the detective minimizing the significance of the suspect's

signature on the form are not present. In any event, we need not decide whether

Detectives Tredo and Rodriguez properly "address[ed] the question of waiver in


                                                                          A-2827-19
                                      41
the Miranda inquiry," id. at 318, because we are satisfied that their failure to

inform defendant of the charges for which he was being placed under arrest was

fatal to eliciting a valid waiver. See Sims, 466 N.J. Super. at 367.

      In that regard, it is undisputed that Tredo had probable cause to arrest

defendant through her pre-interrogation investigation.       Further, defendant's

detention at police headquarters for several hours and the degree of intrusion

upon his liberty clearly established a de facto arrest. See State v. Dickey, 152

N.J. 468, 478-79 (1998) (noting that a de facto arrest is lawful only if supported

by probable cause, and delineating factors that weigh in favor of a de facto

arrest, including the duration of the detention, the degree of fear and humiliation

that the police conduct engenders, transportation of the detained person to

another location, and isolation or confinement of the person).            Notably,

defendant was repeatedly told by the detectives that he was not free to leave. It

was therefore incumbent upon both detectives to inform defendant of the charges

for which he was subjected to a de facto arrest during their administration of

Miranda warnings even if those charges would morph into totally different

charges as a post-interrogation investigation developed. See Sims, 466 N.J.

Super. at 368 n.7.     Failure to do so deprived defendant of "information




                                                                             A-2827-19
                                       42
indispensable to a knowing and intelligent waiver." O'Neill, 193 N.J. at 179

(quoting A.G.D., 178 N.J. at 68).

      The other factors cited by the judge in the "totality of the circumstances"

inquiry, particularly the fact that defendant had no prior contact with the

criminal justice system and expected to go home at the end of the interrogation,

also support the conclusion that there was no valid waiver.           Defendant's

inexperience with the criminal justice system was palpably demonstrated when

he queried hours after making incriminating statements "[s]o, I can go to jail for

making comments[?]" As the A.G.D. Court stated, "[w]ithout advising the

suspect of his true status when he does not otherwise know it, the State cannot

sustain its burden to the Court's satisfaction that the suspect has exercised an

informed waiver of rights, regardless of other factors that might suppor t his

confession's admission." 178 N.J. at 68.

      Turning next to the consent to search, there is no question that defendant

repeatedly indicated that he wanted to consult with his parents before making a

decision.   However, the record also reflects both Tredo and Rodriguez

specifically telling defendant that they were not "forcing" him to consent.

Rodriguez offered to give defendant more time to consider his decision and

Tredo confirmed that defendant had the option to contact his parents first. Tredo


                                                                            A-2827-19
                                       43
thoroughly and accurately explained to defendant his rights concerning consent

to search7 and defendant asked questions for clarification about certain aspects

of the form. The detectives were responsive to defendant's questions and he

confirmed that he understood his rights prior to signing both forms. In our view,

while persistent, the detectives were not menacing, harassing, or deceptive. See

Hagans, 233 N.J. at 33 (finding "a driver's consent to search her automobile after

she initially denied a police officer's request to search it" valid). In the totality

of the circumstances, while we defer to the judge's factual findings, we disagree

with the judge's legal conclusion that defendant's consent was coerced. On the

contrary, applying the King factors, particularly those factors indicating

voluntariness of consent, we are satisfied that the State sustained its burden of

proof and established that defendant's consent was knowingly and voluntarily

given.

      However, we remand to the trial court to determine whether the evidence

seized from the search of the car and the phone should also be suppressed "as

'fruit of the poisonous tree' derived from the illegal interrogation, or admitted


7
  The detectives correctly informed defendant that he was allowed to consent to
a search of the phone and the car because he was the primary operator. See State
v. Coles, 218 N.J. 322, 340 (2014) ("Our state law on consent searches . . . has
recognized a third party's ability to consent to a search when the consenter has
common authority for most purposes over the searched space.").
                                                                               A-2827-19
                                        44
into evidence despite the taint." Sims, 466 N.J. Super. at 369; see, e.g., State v.

Maltese, 222 N.J. 525, 551-52 (2015) (remanding for the trial court to determine

whether evidence "discovered directly" from the defendant's illegally obtained

confession should be suppressed pursuant to the exclusionary rule); O'Neill, 193

N.J. at 171 n.13 ("The fruit-of-the-poisonous-tree doctrine denies the

prosecution the use of derivative evidence obtained as a result of a Fourth or

Fifth Amendment violation."); State v. Sugar, 100 N.J. 214, 238 (1985)

(allowing an exception to the exclusionary rule where "proper, normal and

specific investigatory procedures would have been pursued in order to complete

the investigation of the case; . . . pursuit of those procedures would have

inevitably resulted in the discovery of the evidence; and . . . discovery of the

evidence through the use of such procedures would have occurred wholly

independently of the discovery of such evidence by unlawful means"). Here,

"[w]ithout a sufficiently developed record, we decline to review these issues

. . . ." Shaw, 237 N.J. at 622.

      Affirmed in part, reversed and remanded in part.         We do not retain

jurisdiction.




                                                                             A-2827-19
                                       45